Broyles, C. J.
As stated in the brief of counsel for the defendants in error, the material facts of this case are identical with those in Metropolitan. Casualty Insurance Co. v. Duckworth, ante. Therefore the instant case is controlled by the decision in that case. The judge of the superior court erred in sustaining the appeal from the award of the Department of Industrial Relations.

Judgment reversed.


MacIntyre and Guerry, JJ., concur.

James O. Davis, for plaintiff.
McDaniel, Neely & Marshall, Harry L. Greene, for defendants.